Citation Nr: 0418582	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-04 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include dysthymic disorder and an adjustment 
disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, which denied the veteran's 
claims of entitlement to service connection for a psychiatric 
disability and headaches.  The veteran perfected a timely 
appeal of these determinations to the Board.

In December 2003, the veteran, accompanied by his 
representative, testified at a videoconference hearing 
conducted before the undersigned Veteran's Law Judge 
(formerly known as a Member of the Board).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the veteran's claims of 
entitlement to service connection for a psychiatric 
disability and headaches must be remanded.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126; 
codified as amended at 5102, 5103, 5106, 5107 (West 2002), 
was enacted in November 2000.  Among other provisions, the 
VCAA requires VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 U.S.C.A. § 3.159(c) (2003).  This includes taking 
reasonable steps to ensure that all relevant records have 
been obtained

Here, in testimony before the Board, the veteran indicated 
that he was hospitalized in October 1965 at Knox Hospital in 
Rockland, Maine for a blackout spell related to his 
headaches.  The veteran's service medical records also refer 
to this treatment.  Records related to this hospitalization, 
however, have not been associated with the claims file.  As a 
request for these records by the RO may be fruitful in either 
obtaining the records or securing information that such 
putative do not exist, a remand is warranted.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2003).  And on remand, the RO should contact the veteran and 
request that he provide the address and contact information 
for this facility and also provide the RO with an 
authorization requesting the inpatient treatment records from 
this facility from October 1965.  If provided, the RO should 
then request the veteran's October 1965 inpatient medical and 
treatment records from this facility.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for a 
psychiatric condition and for headaches.  
This should specifically include 
inpatient medical and treatment records 
from Knox Hospital in Rockland, Maine, 
dated in October 1965.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  The RO should also specifically 
request a response, even if negative, 
from the Rockland, Maine facility 
regarding the request for records from 
this facility.  If any requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing. 

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




